332 S.W.3d 129 (2010)
STATE of Missouri, Respondent,
v.
Dion E. YOUNG, Appellant.
No. WD 71144.
Missouri Court of Appeals, Western District.
November 23, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 1, 2011.
Application for Transfer Denied March 29, 2011.
Ellen H. Flottman, Columbia, MO, for appellant.
Shaun J. Mackelprang and Mary H. Moore, Jefferson City, MO, for respondent.
Before DIVISION FOUR: LISA WHITE HARDWICK, Chief Judge, Presiding, MARK D. PFEIFFER and GARY D. WITT, Judges.

ORDER
PER CURIAM.
Dion Young appeals his convictions on one count of second-degree murder, two counts of unlawful use of a weapon, four counts of first-degree assault, and seven counts of armed criminal action. He contends the circuit court erred in excluding hearsay evidence concerning a statement by a shooting victim. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment of convictions.
AFFIRMED. Rule 30.25(b).